Name: 2002/157/CFSP: Council Decision 2003/157/CFSP of 19 December 2002 concerning the conclusion of the Agreement between the European Union and the Republic of Poland on the participation of this State to the European Union Police Mission (EUPM) in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  politics and public safety;  cooperation policy;  European construction
 Date Published: 2003-03-07

 Avis juridique important|32003D01572002/157/CFSP: Council Decision 2003/157/CFSP of 19 December 2002 concerning the conclusion of the Agreement between the European Union and the Republic of Poland on the participation of this State to the European Union Police Mission (EUPM) in Bosnia and Herzegovina Official Journal L 064 , 07/03/2003 P. 0037 - 0037Council Decision 2003/157/CFSPof 19 December 2002concerning the conclusion of the Agreement between the European Union and the Republic of Poland on the participation of this State to the European Union Police Mission (EUPM) in Bosnia and HerzegovinaTHE COUNCIL OF THE EUROPEAN UNIONHaving regard to the Treaty on European Union, and in particular Article 24 thereof,Having regard to the Recommendation from the Presidency,Whereas:(1) On 11 March 2002, the Council adopted Joint Action 2002/210/CFSP on the European Union Police Mission(1).(2) Article 8(3) of that Joint Action provides that detailed arrangements regarding the participation of third States to the EUPM shall be subject to agreements pursuant to Article 24 of the Treaty on European Union.(3) Following the Council Decision of 14 October 2002 authorising the Presidency to open negotiations, the Presidency negotiated an Agreement with the Republic of Poland on its participation to the EUPM.(4) This Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Union and the Republic of Poland on the participation of this State to the European Union Police Mission (EUPM) in Bosnia and Herzegovina is hereby approved on behalf of the European Union.The text of this Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign this Agreement in order to bind the European Union.Article 3This Decision shall be published in the Official Journal of the European Union.Article 4This Decision shall take effect on the day of its publication.Done at Brussels, 19 December 2002.For the CouncilThe PresidentL. Espersen(1) OJ L 70, 13.3.2002, p. 1.